Citation Nr: 0504842	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-24 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right radius with postoperative residuals of post-
traumatic arthritis of the olecranon bursa of the right 
elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 until August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In a communication dated in January "2004," the veteran's 
accredited representative contends that the veteran had 
raised an informal claim for a total rating.  The RO should 
review such contentions and take appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the last adjudication of this issue by the RO, 
new evidence has been associated with the claims file that is 
pertinent to the appeal.  The RO has not had the opportunity 
to readjudicate the issue on appeal with consideration of 
this additional evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). Moreover, per the January "2004" 
Informal Hearing Presentation drafted by the veteran's 
accredited representative, it was explicitly stated that 
review by the agency of original jurisdiction was not waived.  

Based on the above, a remand is necessary.  This is further 
bolstered by the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), in which the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies an appellant a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the claims file does 
not reveal that the RO has sent the veteran a VCAA notice 
letter with regard to the issue on appeal.  This complete 
lack of notice is a clear violation of the VCAA and 
Quartuccio, requiring remand to cure such deficit.

Finally, the Board notes that the veteran, through his 
accredited representative, contends that the VA examination 
performed in February 2003 was inadequate and that the claims 
file was not reviewed by the examiner.  The Board notes that 
the examination report fails to indicate that a review of the 
claims file occurred, and the reported medical history 
considered by the examiner did not appear to be complete.  In 
light of this, a new examination should be scheduled.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent, with regard to the issue 
on appeal. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
increased rating claim and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and extent of the 
service-connected residuals of fracture 
of the right radius with postoperative 
residuals of post-traumatic arthritis of 
the olecranon bursa of the right elbow.  
Any and all necessary tests should be 
accomplished, to include complete range 
of motion testing by use of a goniometer.  
The examiner should comment as to whether 
there is any additional functional 
impairment due to factors such as pain, 
weakness, fatigability and 
incoordination.  Additionally, the 
examiner should comment as to the extent 
that the veteran's right elbow disability 
limits his ability to work.  Any 
occupational restrictions, such as 
bending and lifting, should be cited.  
Moreover, if the examiner believes that 
the veteran's right elbow disability may 
involve a significant neurological 
component, then he may recommend that a 
separate neurological evaluation be 
conducted.  Upon such a recommendation, 
the veteran should be scheduled for such 
an examination.  

The claims file must be reviewed in 
conjunction with the examination(s).  
Moreover, the report of examination(s) 
should clearly indicate that the claims 
folder was indeed reviewed. 

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




